[Cite as State ex rel. Alexander v. Jones, 2020-Ohio-253.]


STATE OF OHIO                      )                         IN THE COURT OF APPEALS
                                   )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE EX REL. WILLIAM
ALEXANDER
                                                             C.A. No.   29561
        Relator

        v.
                                                             ORIGINAL ACTION IN
JUDGE AMY CORRIGALL JONES                                    MANDAMUS

        Respondent


Dated: January 29, 2020



        PER CURIAM.

        {¶1}      William Alexander has petitioned this Court for a writ of mandamus to

order Respondent, Judge Amy Corrigall Jones, to resentence him. Judge Jones has moved

to dismiss. Mr. Alexander responded in opposition to the motion to dismiss. For the

following reasons, this Court grants the motion to dismiss.

        {¶2}      “For a writ of mandamus to issue, a relator must demonstrate that (1) the

relator has a clear legal right to the relief prayed for, (2) respondent is under a

corresponding clear legal duty to perform the requested acts, and (3) relator has no plain

and adequate legal remedy.” State ex rel. Serv. Emp. Internatl. Union, Dist. 925 v. State

Emp. Relations Bd., 81 Ohio St. 3d 173, 176 (1998). The petitioner must demonstrate all

three elements in order for this Court to grant the writ of mandamus. “A court can dismiss

a mandamus action under Civ.R. 12(B)(6) for failure to state a claim upon which relief

can be granted if, after all factual allegations of the complaint are presumed true and all
                                                                              C.A. No. 29561
                                                                                  Page 2 of 5

reasonable inferences are made in relator’s favor, it appears beyond doubt that he can

prove no set of facts entitling him to the requested writ of mandamus.” State ex rel.

Russell v. Thornton, 111 Ohio St. 3d 409, 2006-Ohio-5858, ¶ 9.

       {¶3}   We first consider the facts Mr. Alexander alleged in his complaint. The

facts are presumed true, with reasonable inferences made in his favor, as the first step in

deciding the motion to dismiss.

       {¶4}   In 2004, Mr. Alexander was tried on charges of aggravated murder,

attempted murder, and having weapons while under disability. The trial court instructed

the jury on murder, as a lesser included offense of aggravated murder, and felonious

assault, as a lesser-included offense of attempted murder. The jury found Mr. Alexander

guilty of murder, felonious assault, and having weapons under disability. The trial court

sentenced Mr. Alexander to 15 years to life for murder, 8 years for felonious assault (plus

3 years for a firearm specification), and merged having weapons under disability with

felonious assault. This Court affirmed Mr. Alexander’s conviction. State v. Alexander,

9th Dist. Summit No. 22295, 2005-Ohio-2393.

       {¶5}   A dozen years later, Mr. Alexander filed a “Motion to Vacate Void

Judgment” in the trial court. He alleged that the trial court’s sentence was void because

felonious assault is not a lesser included offense of attempted murder. The trial court

granted his motion and vacated the convictions for felonious assault, with the firearm

specification, and having weapons under disability.
                                                                                 C.A. No. 29561
                                                                                     Page 3 of 5

       {¶6}   A year later, Mr. Alexander filed another motion with the trial court. This

time, he asked the trial court to resentence him to issue a final, appealable order. The trial

court denied his motion in September 2019.

       {¶7}   Mr. Alexander’s complaint alleges that he is entitled to a writ of mandamus

to direct Judge Jones to resentence him to issue a new sentencing entry. He alleges that

there is no final sentencing order in his case and that Judge Jones has a clear legal duty to

enter a final, appealable, order.

       {¶8}   Mr. Alexander sets forth a number of arguments in his complaint, including

that this Court’s decision in State v. Goodwin, 9th Dist. Summit No. 23337, 2007-Ohio-

2343, mandates resentencing, and that the Supreme Court’s decision in State ex rel.

Culgan v. Medina Cty. Court of Common Pleas, 119 Ohio St. 3d 535, 2008-Ohio-4609,

supports his request for mandamus relief. Judge Jones moved to dismiss, arguing that Mr.

Alexander was not entitled to the writ of mandamus.

       {¶9}   We need not reach Mr. Alexander’s specific arguments because, as Judge

Jones noted, he has not demonstrated that he is entitled to a writ of mandamus.

Specifically, appeal served as an adequate remedy to challenge Judge Jones’ decision.

With respect to alleged legal errors, it is well-established that mandamus cannot be used

as a substitute for appeal to challenge a trial court’s actions. State ex rel. Richfield v.

Laria, 138 Ohio St. 3d 168, 2014-Ohio-243, ¶ 11. Appeal from an adverse judgment

constitutes an adequate remedy in the ordinary course of law. State ex rel. Caskey v.

Gano, 135 Ohio St. 3d 175, 2013-Ohio-71, ¶ 5.
                                                                               C.A. No. 29561
                                                                                   Page 4 of 5

       {¶10} Mr. Alexander relied upon Culgan to establish that mandamus provided a

remedy to challenge the trial court’s denial of his motion for a final, appealable, order. As

Judge Jones argued, however, her order was itself a final, appealable, order. The Supreme

Court recently considered whether mandamus was available to challenge a trial court’s

denial of a motion for a new sentencing entry. In concluding that it was not, the Supreme

Court recognized that its decision was inconsistent with Culgan:

       In Culgan, we mistakenly focused on the finality of the underlying
       judgment of conviction and we failed to consider the finality of the entry
       denying the motion for a new sentencing entry; our decision in that case
       should no longer be relied on as authority for the proposition that in such
       circumstances, a criminal defendant has a remedy in mandamus or
       procedendo.

State ex rel. Daniels v. Russo, 156 Ohio St. 3d 143, 2018-Ohio-5194, ¶ 13. See, also, State

ex rel. Henley v. Langer, 156 Ohio St. 3d 149, 2018-Ohio-5204.

       {¶11} In light of Daniels and Henley, we conclude that Mr. Alexander had an

adequate remedy through appeal. Mr. Alexander could have appealed from the trial

court’s order that denied his motion to be resentenced. Because appeal was an adequate

remedy, the writ of mandamus is not available.

       {¶12} For the foregoing reasons, the motion to dismiss is granted, and this case is

dismissed. Costs are taxed to Mr. Alexander. The clerk of courts is hereby directed to
                                                                              C.A. No. 29561
                                                                                  Page 5 of 5

serve upon all parties not in default notice of this judgment and its date of entry upon the

journal. See Civ.R. 58.




                                                  THOMAS A. TEODOSIO
                                                  FOR THE COURT




CARR, J.
HENSAL, J.
CONCUR.

APPEARANCES:

WILLIAM ALEXANDER, Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant Prosecuting
Attorney, for Respondent.